NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        FEB 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 SUKHWINDER SINGH, AKA Sukhwinder                 No.    14-73414
 Multani,
                                                  Agency No. A088-517-600
                   Petitioner,

   v.                                             MEMORANDUM *

 JEFF B. SESSIONS, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Sukhwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We review for abuse of discretion the denial of a motion to

reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.

      We do not consider Singh’s challenges to the adverse credibility

determination which the agency made in Singh’s underlying proceedings, and

which this court previously reviewed in Singh v. Holder, No. 10-72011, 570 Fed.

Appx. 644, 2014 WL 1492729 (9th Cir. 2014).

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

where he filed it more than three years after the BIA’s final decision, see 8 C.F.R.

§ 1003.2(c)(2), and Singh failed to establish changed country conditions in India to

qualify for the regulatory exception to the time limit for filing a motion to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97

(9th Cir. 2008) (underlying adverse credibility determination rendered evidence of

changed circumstances immaterial).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-73414